DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction – Species, Original
	Applicant’s election without traverse of the species election (Compound 32 below) as forth in the response filed on 11/16/21 is acknowledged.  
			
    PNG
    media_image1.png
    108
    329
    media_image1.png
    Greyscale

Applicant’s assert claims 1, 2, 6, 8, 12, and 13 read on the elected species.
Modified Election/Restriction (Below)
However, after further consideration, independent claim 1 (Group I below) and (withdrawn) independent claim 7 (now Group II below) are drawn to distinct products which are not coextensively searchable without a serious search burden.  Namely, Group 1 requires a stand-alone 1st Nitrogen group (see elected species Compound 32 above) and always an independent st Nitrogen group to be part of a 6-member ring:
		
    PNG
    media_image2.png
    208
    472
    media_image2.png
    Greyscale

Potentially Allowable Subject Matter
It is noted that the international authority in the related PCT found elected claim 1 (Group I below) not novel and not inventive; while non-elected and withdrawn claim 7 (Group II below) as both novel and inventive.  Applicant may weigh this finding in the next response to the modified restriction, and either keep the same species election (and by extension the same Group I election and all claims depending back to claim 1) OR elect Group II and all claims depending thereto (and a new species election thereto).

As recited in the related PCT written opinion, at least claims 1-6 and 8 are drawn to technical features that lack novelty.  As the technical feature (e.g. hemiasterlin, hemiasterlin A and hemiasterlin B - newly isolated cytotoxic tripeptides with potential as antitumor drugs) lacks novelty they are not ‘special’ and therefore the groups lack unity, in view of JP 11-505211 A (University of British Columbia (UBC);18 May 1999; equivalent of U.S. Patent No. 6154590 A). 
UBC (claims) describes a hemiasterlin compound represented by formula I.  UBC (page 9, the last line to page 10, first line from the bottom) indicates that R75 may represent formula II (-Q-CO-X), when X represents —-NR9R10, R9 represents a hydrogen atom or an alkyl group, 
In the invention described in UBC, the compound of formula I wherein R70 and R71 each represents methyl, R72 and R74 each represents hydrogen, R3 represents tert-butyl, R7 represents methyl, R75 represents -CR4a-CH=CRs-CO-NR9R10, R4 represents isopropyl, R5 represents methyl, R5 represents hydrogen, R10 represents -CHR21COOH, and R21 represents —(CH2) XNR22R23 (where x is 4, R22 and R23 each represents a hydrogen atom) corresponds to the compound of the invention as in claim wherein AA represents lysine, and n is 1 or the compound of the invention as in claim 4 wherein in formulae Za-6 to Za-10, AA represents lysine, and n is l.
The invention as in claim 1 is thus the same as the invention described in UBC. Even if specific compounds are not described, a person skilled in the art could easily obtain the compound wherein R70 and R71 each represents methyl, R72 and R74 each represents hydrogen, R3 represents tert-butyl, R7 represents methyl, Ry75 represents -CR4a-CH=CRs-CO-NR9R10, R4 represents isopropyl, R5 represents methyl, R9 represents hydrogen, R10 represents -CHR21COOH, and R21 represents —(CH2) XNR22R23(where x is 4, R22 and R23 
person skilled in the art could have easily configured the invention as in claims 2-6 and 8. Moreover, a person skilled in the art could easily use the obtained compound as an anticancer agent and use other anticancer agents in combination. 

Election/Restrictions – Modified
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1-6, 8-13, drawn to a compound of Formula I.
II.	Claims 7 and 53-57, drawn to a compound of Formula Ia. 
Lack of Unity
	An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention") (see e.g. PCT Rule 13.1, 13.2; 37 CFR 1.475). 

Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:

a. A product and a process specially adapted for the manufacture of said product; orb. A product and a process of use of said product; or

If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims (see e.g. PCT Article 17(3)(a) and 1.476(c)).

The inventions listed as Groups I-? do not relate to a single general inventive concept,  they lack the same or corresponding “special technical features” for the following reasons: 

the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (" requirement of unity of invention "). 


No ‘Special’ Technical Feature
The ‘technical feature’ running through the claims is: modified hemiasterlin.  As recited in the related PCT written opinion, at least claims 1-6 and 8 are drawn to technical features that lack novelty, as the technical feature (e.g. modified hemiasterlin, hemiasterlin A and hemiasterlin B - newly isolated cytotoxic tripeptides with potential as antitumor drugs) lacks novelty they are not ‘special’ and therefore the groups lack unity, in view of JP 11-505211 A (University of British Columbia (UBC);18 May 1999; equivalent of U.S. Patent No. 6154590 A). 
UBC (claims) describes a hemiasterlin compound represented by formula I.  UBC (page 9, the last line to page 10, first line from the bottom) indicates that R75 may represent formula II (-Q-CO-X), when X represents —-NR9R10, R9 represents a hydrogen atom or an alkyl group, and R10 represents -—CHR2COOH, and R21 represents —(CH2)xNR22R23 (where x is 1 to 4, R22 and R23 represent a hydrogen atom or an alkyl group). UBC (page 19, third line from the bottom to page 20, line 5) describes -CR4-CH=CR5-CO-NR9R10 as R75.  UBC (page 20, sixth 
In the invention described in UBC, the compound of formula I wherein R70 and R71 each represents methyl, R72 and R74 each represents hydrogen, R3 represents tert-butyl, R7 represents methyl, R75 represents -CR4a-CH=CRs-CO-NR9R10, R4 represents isopropyl, R5 represents methyl, R5 represents hydrogen, R10 represents -CHR21COOH, and R21 represents —(CH2) XNR22R23 (where x is 4, R22 and R23 each represents a hydrogen atom) corresponds to the compound of the invention as in claim wherein AA represents lysine, and n is 1 or the compound of the invention as in claim 4 wherein in formulae Za-6 to Za-10, AA represents lysine, and n is l.
The invention as in claim 1 is thus the same as the invention described in UBC. Even if specific compounds are not described, a person skilled in the art could easily obtain the compound wherein R70 and R71 each represents methyl, R72 and R74 each represents hydrogen, R3 represents tert-butyl, R7 represents methyl, Ry75 represents -CR4a-CH=CRs-CO-NR9R10, R4 represents isopropyl, R5 represents methyl, R9 represents hydrogen, R10 represents -CHR21COOH, and R21 represents —(CH2) XNR22R23(where x is 4, R22 and R23 each represents a hydrogen atom) in the invention described in UBC. For the same reason, the invention as in claims 2-6 and 8 is the same as the invention described in UBC; as a person skilled in the art could have routinely configured the invention as in claims 2-6 and 8, based UBC.  Moreover, a person skilled in the art could easily use the obtained compound as an anticancer agent and use other anticancer agents in combination.

Species Election
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct classes of species, for which a single species election is required of each:  
 As to Group I, a single fully defined compound species represented by either formula 1 (e.g. Compound 32, 2nd compound of claim 13, previously elected).
As to Group II, a single fully defined compound species represented by formula (1a) (claim 7).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Further, the species are not necessarily coextensively searchable.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CRF 1.143).
	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654